DETAILED ACTION
Examiner’s Note
The present application is being examined under the pre-AIA  first to invent provisions. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This Office Action is in response to application filed 08/11/2020, where claim 1 is currently pending.

Drawings
The drawings are objected to because they failed to comply with 37 CFR § 1.84(b)(1) “Black and white. Photographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent applications.”  At least figures 9-12 and 18 are photographs of screens of a device.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  Claim 1 has been rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of the US Patent No. 10,739,941 (hereinafter the Patent).  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 
The following table lists the limitations in claim 1 of the instant application and the Patent, where the bolded portions representing the differences.

Instant Application 16/990961
US Patent No. 10,739,941
1. A system, comprising: 
a content datastore; 
a layer datastore; 
a multi-source content acquisition engine coupled to the content datastore; 
a multi-source content selection engine coupled to the multi-source content acquisition engine; 
an integrated content arrangement engine coupled to the multi-source content selection engine; 

a multi-source content launch engine coupled to the layer integration engine; 

a content datastore;
a layer datastore;
a multi-source content acquisition engine coupled to the content datastore;
a multi-source content selection engine coupled to the multi-source content acquisition engine;
an integrated content arrangement engine coupled to the multi-source content selection engine;

a multi-source content launch engine coupled to the layer integration engine;
wherein, in operation: 
the multi-source content acquisition engine provides an instruction to launch an editor window to display a set of selectable content from user-generated content generated by a plurality of remote sources and stored in the content datastore;
wherein, in operation:
the multi-source content acquisition engine provides an instruction to launch an editor window to display a set of selectable content generated by a plurality of remote sources and stored in the content datastore, wherein the instruction to launch the editor window is based on one or more of a screen resolution, a processor speed, and a memory of a client device which displays the editor window;
the multi-source content selection engine identifies a set of selected content from the set of selectable content; 
the integrated content arrangement engine arranges the set of selected 
the layer integration engine applies a layer from the layer datastore to a portion of the multi-sourced journal content sequence; 

the integrated content arrangement engine arranges the set of selected 
the layer integration engine applies a layer from the layer datastore to a portion of the multi-sourced journal content sequence;
the multi-source content launch engine provides an instruction to display an integrated multi-sourced journal content sequence including the multi-sourced journal content sequence and the layer in the editor window.
the multi-source content launch engine provides an instruction to display an integrated multi-sourced journal content sequence including the multi-sourced journal content sequence and the layer in the editor window;
wherein if an entity editing the multi-source journal content does not have creative rights to the multi-source journal content sequence and the applied layer from the layer datastore, the multi-source content launch engine performs one or more of limiting a viewing quality of the integrated multi-source journal content sequence, applying a watermark that renders the integrated multi-source journal content sequence unpublishable, and applying a seal that renders the integrated multi-source journal content sequence unpublishable.


This is an obviousness-type double patenting rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because while independent claim 1, recites a system; however, the claim encompasses a mere collections of data and/or software modules and thus lacks the necessary physical articles or objects (e.g., hardware elements) to constitute a machine or a manufacture within the meaning of 35 U.S.C. 101.  This claim is clearly not a series of steps or acts to be a process nor is it a combination of chemical compounds to be a composition of matter.  Claim 1 recites a plurality of engines for performing the various claimed functions.  However, according to ¶ [0065] of the published specification which recites, “As used in this paper, an ‘engine’ includes a dedicated or shared processor and, typically, firmware or software modules that are executed by the processor...An engine includes special purpose hardware, firmware, or software embodied in a computer-readable medium for execution by the processor”.  As recited, the specification does not give an explicit definition of an engine, but merely gives examples of what an engine can be, which can be firmware or software and is not necessary a hardware.  Claim 1 further recites a plurality of datastores.  However, according to ¶ [0067] of the published specification which recites, “Datastores in this paper are intended to include any organization of data, including tables, comma-separated values (CSV) files, traditional databases (e.g., SQL), or other applicable known or convenient organizational formats”.  As recited, datastores are intended to be software or application for organizing data.  Therefore, claim 1 merely includes a collection of data and/or software modules without any structural recitation; and thus is directed to “software per se”.  As such, it fails to fall within a statutory category as stated in MPEP § 2106; Subject Matter Eligibility.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103(a) as being unpatentable over Khatib et al., (US 20100260468 A1) (hereinafter Khatib) and in view of Pietropaolo et al., (US 6351765 B1) (hereinafter Pietropaolo).

claim 1, a system, comprising: 
a content datastore (“the storage controller manages one or more storage devices 108”; ¶ [0024], fig. 1); 
a layer datastore (“The server may also include a user's edited media project 212.  This project, such as the editing project illustrated in FIG. 3, may contain an edited version of one or more source media files.  Instead of actually altering the source media files, however, a virtual representation of the user-specific project may be created.  This ‘time-based object’ may contain all of the information relevant to the user's alterations and edits, including, for example, the name of the source file or files, the number of layers, the placement of the source files on the layers, crops, cuts, edits, and similar information”; ¶ [0036]; “The application window features toolbar 502 with various functions, including: Projects for storing projects in progress”; ¶ [0043], fig. 5); 
a multi-source content acquisition engine coupled to the content datastore (“Methods and systems for remote video editing include a source media file on a storage device and an input for receiving video editing commands”; Abstract; “The upper-left corner 404 of the GUI in FIG. 4 shows the contents of a directory of media files depicted as thumbnail images.  The thumbnails may be static or may depict the portion of the media file currently being viewed, displaying a progress bar to indicate the relative location, within the file, of a currently viewed frame.  The GUI may also include window 406 to depict one of the source media files used during editing in one window and the result of the current edits in a separate window”; ¶ [0042], fig. 4.  Examiner recognizes the engine as the software logic performing the function of providing an editing GUI and access to a plurality of media files stored in the storage device); 
a multi-source content selection engine coupled to the multi-source content acquisition engine (“Referring briefly to FIG. 3, in order to better explain the functions of the server and the client, a conceptual representation of an editing project is illustrated.  In this example, five media clips are arranged on four different layers as shown on the y-axis.  The media clips may represent portions of one or more source files, and each clip may contain audio and/or video.  Time is represented on the x-axis (a "timeline") and may be delineated according to frames of video”; ¶ [0030], fig. 3.  Examiner recognizes the engines as the software logic performing the function of identifying selected media files for arrangement on a timeline); 
an integrated content arrangement engine coupled to the multi-source content selection engine (“A user may create a timeline, such as the one depicted in FIG. 3, containing multiple layers of clips”; ¶ [0051]; “five media clips are arranged on four different layers as shown on the y-axis.  The media clips may represent portions of one or more source files, and each clip may contain audio and/or video.  Time is represented on the x-axis (a ‘timeline’)”; ¶ [0030], fig. 3.  Examiner recognizes the engines as the software logic performing the function of arranging the plurality of media clips on a timeline); 
a layer integration engine coupled to the layer datastore and to the integrated content arrangement engine (“a virtual representation of the user-specific project may be created.  This ‘time-based object’ may contain all of the information relevant to the user's alterations and edits, including, for example…the number of layers, the placement of the source files on the layers”; ¶ [0036], figs. 3 and 4.  ; 
a multi-source content launch engine coupled to the layer integration engine (“FIGS. 4 and 5 show two examples of GUIs used by the client…a representation of the layers used in editing the media is displayed in the lower half of the window.  Layer display 402 is similar to the exemplary layers shown in FIG. 3.  Here, seven layers are depicted: video layers V1-V4 and audio layers A1-A3.  A vertical red line in the layer display represents the location of current playback.  As the GUI indicates, video layers V1, V2, and V3 and audio layers A1 and A2 are currently being played.  The three video layers may represent three different media files, and the two audio layers may represent left- and right-channel stereo sound”; ¶ [0041], figs. 4 and 5.  Examiner recognizes the engines as the software logic that performs the function of arranging media clips on the timeline with different layers forming a sequence of media clips); 
wherein, in operation: 
the multi-source content acquisition engine provides an instruction to launch an editor window (editing GUI 210; ¶ [0041], figs. 4 and 5) to display a set of selectable content…stored in the content datastore (“The upper-left corner 404 of the GUI in FIG. 4 shows the contents of a directory of media files depicted as thumbnail images.  The thumbnails may be static or may depict the portion of the media file currently being viewed, displaying a progress bar to indicate the relative location, within the file, of a currently viewed frame”; ¶ [0042], fig. 4; “Methods and systems for remote ; 
the multi-source content selection engine identifies a set of selected content from the set of selectable content (“The upper-left corner 404 of the GUI in FIG. 4 shows the contents of a directory of media files depicted as thumbnail images…The GUI may also include window 406 to depict one of the source media files used during editing in one window and the result of the current edits in a separate window.  FIG. 4 illustrates snapshot 408 of an editing session wherein three video clips, depicted on layers V1-V3, are cropped and positioned side-by-side in the upper-right EDIT window”; ¶ [0042], fig. 4.  Examiner interprets the set of selectable content as the media files in the directory of media files as shown in 404, and the selected content as the media files used in the edit as shown in window 406 and snapshot 408); 
the integrated content arrangement engine arranges the set of selected content into a multi-sourced journal content sequence (“Layer display 402 is similar to the exemplary layers shown in FIG. 3.  Here, seven layers are depicted: video layers V1-V4 and audio layers A1-A3.  A vertical red line in the layer display represents the location of current playback.  As the GUI indicates, video layers V1, V2, and V3 and audio layers A1 and A2 are currently being played.  The three video layers may represent three different media files, and the two audio layers may represent left- and right-channel stereo sound”; ¶ [0041], figs. 3-5.  Examiner recognizes the software logic arranges the plurality of selected media files onto a timeline); 
the layer integration engine applies a layer from the layer datastore to a portion of the multi-sourced journal content sequence (“The server may also ; 
the multi-source content launch engine provides an instruction to display an integrated multi-sourced journal content sequence including the multi-sourced journal content sequence and the layer in the editor window (“FIGS. 4 and 5 show two examples of GUIs used by the client.  Referring to FIG. 4, an example of editing GUI 210, the media is displayed in the upper half of the window, and a representation of the layers used in editing the media is displayed in the lower half of the window.  Layer display 402 is similar to the exemplary layers shown in FIG. 3”; ¶ [0041], figs. 3-5.  Examiner recognizes the software logic performs the display of the plurality of media files arranged in layers on the timeline forming the sequence of media files as shown in figures 4 and 5.)
Khatib teaches methods and systems for video editing, where the media files can be retrieved from storage and arranged in multiple layers on a timeline and presented in a GUI, wherein the GUI includes areas for presenting available media files, selected media files, and selected media files arranged in layers on the timeline.  However, Khatib does not explicitly teach the media files are from user-generated content generated by a plurality of remote sources.
from user-generated content generated by a plurality of remote sources (“FIG. 4 shows a display 70 on monitor 22.  Display 70 includes three graphical user interface (GUI) windows: search window 62, displayed by interface layer 37 (better shown in FIG. 5), which the user uses to input the criteria which the user wants one of the database managers 14 to use to search for audio and video clips in its databases 40; search result and selection window 60, displayed by interface layer 37 (better shown in FIG. 6), which the user uses to select those video and audio clips the user wants to import from database 40 over network 16 to nonlinear editor 12; and program window 50, displayed by editing software 36 (better shown in FIG. 7), in which individual video clips are represented by linear bars 52, 54, 56.  Another GUI window is database selection window 64 (shown in FIG. 5A) which the user uses to select one of database managers 14”; 8:46-61, figs. 4 and 5A; “Referring to FIG. 5A, database selection window 64 allows the user to select a database manager 14 by highlighting a database manager icon representing that database manager in a list 65 of database manager icons and then clicking on connect button 66”; 8:62-9:7, fig. 5A).
Khatib and Pietropaolo are analogous art to the claimed invention because they are concerning with interface for content editing (i.e. same field of endeavor).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made having Khatib and Pietropaolo before them to modify the multi-user video editing interface of Khatib to incorporate a function of searching for and using media clips from a plurality of databases over a network as taught by Pietropaolo.  One of ordinary skill in the art would have combined the elements as claimed by known .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
US 7213051 (Zhu) – discloses systems, methods, and article of manufacture that provides an timeline interface comprising recordings of an on-line conference, where the interface further includes video editor window where the video data can be viewed.
US 20110026898 (Lussier) – discloses systems and methods for collaborative editing of content, including storage of collection of media clips that can be placed on a timeline.
US 20110288910 (Garg) – discloses methods and apparatus for acquiring media content over communications network, where the media content can be used for editing.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-SHUNE CHUNG whose telephone number is (571)270-5817.  The examiner can normally be reached on M-F (9-5) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571) 272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONG-SHUNE CHUNG/
Examiner, Art Unit 2142